                Case 16-25604                Doc         Filed 05/21/19                Entered 05/21/19 19:01:52                     Desc Main
                                                             Document                  Page 1 of 4
 Fill in this information to identify the case:

 Debtor 1                  Sarah A Feldman
 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:           Northern       District of          Illinois
                                                                                       (State)
 Case number                                      16-25604




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                      12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                U.S. Bank National Association                                   Court claim no. (if known):                       7-3

Last four digits of any number you use to                                                         Date of payment change:
identify the debtor's account:                                                  5336              Must be at least 21 days after date of       05/01/2019
                                                                                                  this notice



                                                                                                  New total payment:
                                                                                                  Principal, interest, and escrow, if any $901.85

Part 1:                Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?
    No
    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
              the basis for the change. If a statement is not attached, explain why:

                          Current escrow payment:        $362.27                                  New escrow payment:            $351.27

Part 2:                Mortgage Payment Adjustment

 2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-
    rate account?
    No
    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
              attached, explain why:

                         Current interest rate:                                  %                New interest rate:                               %

                         Current principal and interest payment             $                     New principal and interest payment:      $

Part 3:                Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                agreement. (Court approval may be required before the payment change can take effect.)
                         Reason for change:
                         Current mortgage payment:            $                                    New mortgage payment:         $




Official Form 410S1                                               Notice of Mortgage Payment Change                                                    Page 1
PmtChgForm1215
3210-N-4779
           Case 16-25604                   Doc          Filed 05/21/19                   Entered 05/21/19 19:01:52               Desc Main
                                                            Document                     Page 2 of 4
Debtor 1                                          Sarah A Feldman                                  Case Number (if known)               16-25604
                          First Name              Middle Name           Last Name



Part 4:      Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and t elephone number.
Check the appropriate box.

                        I am the creditor.

                       I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.


    
                                                                                    




     /s/ John J. Rafferty                                                                      Date     05/21/2019
       Signature


Print:             John J. Rafferty                                                            Title    Authorized Agent for U.S. Bank National
                    First Name            Middle Name             Last Name                             Association



Company            Bonial & Associates, P.C.


Address            14841 Dallas Parkway, Suite 425
                   Number                Street

                   Dallas, Texas 75254
                   City                  State                   Zip Code


Contact phone              (972) 643-6600                           Email     POCInquiries@BonialPC.com




Official Form 410S1                                             Notice of Mortgage Payment Change                                                 Page 2
PmtChgForm1215
3210-N-4779
    Case 16-25604           Doc      Filed 05/21/19        Entered 05/21/19 19:01:52              Desc Main
                                         Document          Page 3 of 4


            CERTIFICATE OF SERVICE OF NOTICE OF MORTGAGE PAYMENT CHANGE


I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before May 21, 2019 via electronic notice unless otherwise stated.

Debtor             Via U.S. Mail
Sarah A Feldman
210 Glasgow Lane, Unit V-2
Schaumburg, IL 60194


Debtors' Attorney
David H Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076

Chapter 13 Trustee
Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603


                                                      Respectfully Submitted,
                                                      /s/ John J. Rafferty




PAYMENT CHANGE NOTICE - CERTIFICATE OF SERVICE                                                           3210-N-4779
                                                                                                     PmtChgCOS_0001
Case 16-25604   Doc   Filed 05/21/19   Entered 05/21/19 19:01:52   Desc Main
                          Document     Page 4 of 4
